Citation Nr: 0825769	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-36 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a mid and lower 
back disorder secondary to service-connected left and right 
knee disabilities.

2. Entitlement to an initial evaluation greater than 10 
percent for chronic left knee strain.

3. Entitlement to an initial evaluation greater than 10 
percent for right knee collateral ligament strain and 
bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  In a March 
2003 decision, the RO declined to reopen a claim for service 
connection on a direct basis for a mid and lower back 
disorder.  The Board notes that the RO denied service-
connection for a back disorder in April 1998.  The RO issued 
a notice of the decision in April 2003.  The veteran timely 
filed a Notice of Disagreement (NOD) in March 2004, at which 
time he claimed that his mid and lower back problems were 
secondary to his service-connected left and right knee 
disabilities.  In a November 2004 decision, the RO reopened 
the claim for service connection on a secondary basis for a 
mid and lower back disorder, but denied this claim on the 
merits.  The veteran timely filed a NOD in December 2004.  
The RO provided a Statement of the Case (SOC) in June 2005 
and thereafter, in October 2005, the veteran timely filed a 
substantive appeal.  

While the RO decided to reopen the veteran's claim, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

Also with respect to the application to reopen a claim for 
service connection for a back disability, the Board notes 
that, while the prior final RO decision denied service 
connection on a direct basis only and the current underlying 
claim is for secondary service connection, separate theories 
in support of a claim for benefits for a particular 
disability do not equate to separate claims for benefits for 
that disability. Although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  See 
Robinson v. Mansfield, .21 Vet. App. 545 (2008).  The Board 
also finds that, with respect to the current appeal, although 
the veteran's NOD was with the RO's decision denying both 
direct and secondary service connection for a back 
disability, the veteran only perfected his appeal for 
secondary service connection.  See VA Form 9 (substantive 
appeal), received by the RO in October 2005. 

The veteran did not request a hearing on this matter.  

In November 2002, the veteran filed an application to reopen 
a claim for service connection for a right knee disorder and 
a new claim for service connection for a left knee disorder.  
In a March 2003 rating decision, the RO granted service 
connection for right knee collateral ligament strain and 
bursitis, rating the disability 10 percent, effective 
November 19, 2002.  The veteran timely filed a NOD in March 
2004, disagreeing, in part, with the initial 10 percent 
rating assigned for his right knee disorder.  In May 2003, 
the RO granted service connection for left knee internal 
derangement, evaluating this disability as noncompensable, 
effective November 19, 2002.  Subsequently, in November 2004, 
the RO increased the disability rating for the left knee to 
10 percent, effective March 8, 2004, and continued the right 
knee rating of 10 percent.  In an October 2005 
correspondence, the veteran requested increased ratings for 
his left and right knees.  The RO construed that statement as 
a new claim and issued a rating decision in February 2006, 
continuing the 10 percent rating for both knees.  However, 
the Board finds that the earlier claim for an initial rating 
in excess of 10 percent for a right knee disorder noted above 
was not withdrawn from appellate status and the October 2005 
correspondence was a timely NOD with respect to the claim for 
a higher initial rating for a left knee disorder.  The record 
reflects that the RO has not issued the requisite SOC with 
respect to these issues pursuant to 38 C.F.R. § 20.200, and 
therefore, the Board must remand these issues for proper 
issuance of an SOC, and to provide the veteran an opportunity 
to perfect an appeal of the issues thereafter by filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

The claims for initial or staged ratings in excess of 10 
percent for left and right knee disabilities are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1. The RO denied the veteran's claim for service connection 
for a mid and lower back disorder in an April 1998 decision; 
the veteran did not appeal that decision.

2. In November 2002, the veteran filed an application to 
reopen his claim for service connection for a mid and lower 
back disorder. 

3. The evidence submitted since the April 1998 decision 
consists of VA treatment records and a VA joints examination; 
this evidence was not previously considered, is relevant and 
probative to the issue at hand and it raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the evidence is against a finding 
that the veteran's back disability was caused or aggravated 
by his service-connected right and/or left knee disability.


CONCLUSIONS OF LAW

1. The April 1998 RO decision that denied the veteran's 
service connection claim for a mid and lower back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2. Because some of the evidence presented since the April 
1998 RO decision is new and material, the claim for service 
connection for a mid and lower back disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
3.156(a) (2007).

3.  A chronic back disability is not proximately due to or 
the result of a service-connected right or left knee 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The disposition herein reached is favorable to the appellant 
with respect to the application to reopen his claim for 
secondary service connection for a back disability.  Thus, 
the need to discuss the VA's efforts to comply with the VCAA, 
as codified in the United States Code, its implementing 
regulations, or the body of law interpretive thereof, is 
obviated with respect to this aspect of the claim. 

As to the reopened claim for service connection for a back 
disability secondary to his service-connected right and left 
knee disabilities, the Board finds that VA has met the duties 
to notify.  There is no issue as to providing an appropriate 
application form or completeness of the application.  The 
veteran was issued VCAA notification letters in November 
2002, January 2003, and December 2005.  The notice provided 
by these letters fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, a March 2006 letter 
provided the veteran notice regarding the evidence and 
information needed to establish a disability rating and an 
effective date, as outlined in Dingess.

The veteran was provided notice of the evidence and 
information that is necessary to reopen his secondary service 
connection claim and the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  As noted above, the Board concurs with the 
RO's reopening of the claim and the letters noted above 
provided notice, in essence, that one way to be entitled to 
service connection was through evidence of an event in 
service that caused an injury or disease, evidence of a 
current disability, and evidence of a relationship between 
the disability and the injury or disease.  The veteran was 
also provided notice of how to substantiate his claim for 
secondary service connection, to include medical evidence 
showing that his back disability was caused or aggravated by 
a service-connected disorder.  Therefore, after review of the 
record, the Board finds that the VCAA letters satisfy the 
requirements of the duty to notify the veteran of the 
evidence needed to substantiate his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 2002 and January 2003 VCAA letters noted above were 
issued before the RO decision that is the subject of this 
appeal; however, the last VCAA letter was issued in December 
2005, after the March 2003 RO decision that is the subject of 
this appeal.  Notice of the Dingess requirements was also 
untimely.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); accord Sanders, 
supra, at 891 ("this opinion does not . . . change the rule 
that reversal requires the essential fairness of the 
adjudication to have been affected"). That is, "the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication."  
Mayfield, supra; accord Sanders, supra.  "[A]n error is not 
prejudicial when [it] did not affect 'the essential fairness 
of the [adjudication],'" see Mayfield, supra, at 121, and 
non- prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case the Board determines that the presumption 
of prejudice has been rebutted as it is apparent from the 
statements made by the veteran and his representative that 
the veteran had actual knowledge of the information and 
evidence necessary to substantiate his claim for service 
connection on direct and secondary bases.  The veteran has 
also been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  That 
is, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
As to the untimely notice of the Dingess requirements, since 
the preponderance of the evidence is against the claim for 
service connection for a back disability, the duty to notify 
the veteran of any notice regarding potential effective dates 
or ratings to be assigned is rendered moot.

The Board also finds that all necessary assistance has been 
provided to the veteran.  
The evidence of record includes service medical records, 
private post-service medical records and VA clinical records, 
to include a July 2004 VA examination, which contains a 
competent opinion addressing the question of whether the 
veteran's back disability was caused or aggravated by his 
service-connected right and/or left knee disabilities.  This 
evaluation was thorough in nature and the opinion was 
supported by a review of the record and a rationale.  Thus, 
there is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no indication that there is any additional relevant 
evidence that has not been obtained.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 


II. Law and Regulations

a. New and Material Evidence

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The veteran filed his claim in November 2002 that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the amended or current version of 38 C.F.R. § 3.156(a) 
controls in the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis

In the instant case, the RO rendered a decision denying the 
veteran's claim in April 1998, and it supplied a notice of 
this decision as well as an enclosure with notice of his 
appellate rights.  The veteran, however, failed to file an 
NOD.  Accordingly, this decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. 
§ 7105(c).  As noted above, although the April 1998 and March 
2003 RO decisions denied service connection under a different 
theory or means of establishing entitlement to service 
connection for a mid or lower back disorder than the November 
2004 RO decision, the theories pertained to the same benefit 
for the same disability.  Thus, they constituted the same 
claim.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
The Board, therefore, lacks jurisdiction to entertain the 
veteran's November 2002 claim for service connection for a 
mid and lower back disability, unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he supplies new and 
material evidence with respect to the claim that had 
previously and finally been disallowed in April 1998.

The April 1998 decision that denied the veteran's original 
claim for service connection for a back disability was based 
upon the finding that there were no findings in the service 
medical records of a back injury or back disability.  

Post-April 1998 Record 

In July 2004, the veteran submitted to a VA joints 
examination.  He reported that he began having back symptoms 
in 1990 and that he had been limping on the left since 1990.  
He complained of daily pain, which he rated 8/10.  The 
veteran denied radiating lower extremity pain or paresthesias 
but stated that he thought his back pain was causing left ear 
numbness.  He had received no treatment in the previous 
twelve months.  He denied the use of assistive devices, 
repetitive use, and flare-ups.  The veteran, who worked part-
time as a certified nurse's aide, stated that lifting 
patients from a wheelchair to a bed caused pain.  He could no 
longer run or jog.

Upon physical examination, the doctor noted a "negligible if 
any limp on the left."  There was no tenderness to 
palpation, no muscle spasm, and no complaint of pain on 
midline percussion.  Deep tendon reflexes were 2/4 
bilaterally.  Muscle strength testing was 5/5 bilaterally.  
Straight leg raising on the right was negative; at 90 degrees 
on the left the veteran complained of slight discomfort in 
the left groin area.  There was near full range of motion 
with a "slight complaint of pain [at] terminal degrees."

The orthopedist reviewed the claims file and diagnosed a 
minor strain.  He noted slight functional impairment, no 
weakness or fatigability, and negligible if any 
incoordination/limp on the left.  X-rays of the thoracic and 
lumbar spines were unremarkable.  As to the question of 
secondary service connection, the doctor opined that the 
veteran's mid and lower back complaints were "not caused by 
or related to service-connected knees.  Back exam close to 
normal - no biomechanical reason present in this case to 
relate them."

In September 2006, the veteran submitted VA medical records 
consisting of MRIs of the thoracic and lumbar spine along 
with a waiver of initial RO consideration.  The thoracic 
spine MRI revealed some hypertrophic changes at T10-11 that 
encroached minimally upon the intervetebral foramen on the 
left side and the spinal cord and flattened it somewhat 
anteriorly.  There was a similar but less pronounced 
hypertrophic change at T8 similarly extending to the anterior 
portion of the spinal cord and flattening it somewhat 
minimally.  There was no evidence of any syringomyelia or 
central disc protrusion.  There was otherwise normal 
configuration of the thoracic vertebral bodies that revealed 
normal signal and configuration.

The lumbar spine MRI revealed an obliteration of the thecal 
sac/compression of the thecal sac from the left at L4 and L5, 
which was consistent with a central and slight left midline 
disc extrusion.  There was also a central disc bulge at L5 
and S1 that touched the S1 nerve roots, especially on the 
right and probably effacing the right nerve root sleeve.  
There was otherwise normal alignment of the lumbar vertebral 
bodies and no evidence of bony encroachment upon the conus 
medullaris.  The report also states that "there may be 
primary spinal stenosis at the level L3 with rather short 
pedicles and some encroachment upon the thecal sac."   

The September 2006 MRIs reveal that the veteran has problems 
with his thoracic and lumbar spines.  The Board finds that 
this evidence is new and it is material because it relates to 
an unestablished fact necessary to substantiate the claim for 
secondary service connection for a mid and lower back 
disorder, namely, the existence of a chronic back disability.  
Accordingly, reopening of the claim for service connection 
for a mid and lower back disorder is warranted.

Because the Board has reopened the 1998 claim, it must now 
make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  
Part III addresses this issue.


III. Secondary Service Connection

a. Law and Regulations

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

b. Discussion

As explained above, the veteran currently is service-
connected for chronic left knee strain and right knee 
collateral ligament strain and bursitis.  The veteran is 
seeking service connection for a mid and lower back disorder, 
which he claims is related to his service-connected knee 
disabilities.  However, the record does not contain any 
medical evidence that links the veteran's recently diagnosed 
back disorder to a service-connected knee disability.  There 
is no evidence of a back disorder until 2006.  No medical 
evidence indicates that the veteran's thoracic and lumbar 
back disabilities are related to his service-connected knees.  
Indeed, a VA examiner evaluated the veteran and reviewed the 
claims file in July 2004 before concluding that the back 
examination was "close to normal" and that a current back 
disability was not caused by or related to the veteran's 
service-connected knee disorders.  The examiner provided a 
rationale for this opinion by stating that there was no 
"biomechanical reason" present to relate the back and knee 
disabilities.  Thus, this opinion provides highly probative 
evidence against the veteran's claim.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  No medical opinion or 
other competent medical evidence linking his back disorder 
with the veteran's service-connected knee disabilities has 
been submitted.

The Board notes that the veteran is a trained medical 
professional who works as a nurse's aide.  In LeShore v. 
Brown, 8 Vet.App. 406 (1995), the Court of Appeals for 
Veterans Claims held that a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, or based upon undocumented historical reports.  
Thus, an opinion may be reduced in probative value, even 
where the statement comes from someone with medical training, 
if the medical issue requires special knowledge.  While the 
Board does not doubt the qualifications of the veteran as a 
nurse's aide, there is no adequate foundation in the current 
record to establish that he has special knowledge in 
orthopedics to provide a competent opinion as to whether the 
veteran's currently diagnosed back disability is related to 
his service-connected knee disabilities.  With all due 
respect, therefore, his opinion is entitled to little 
probative weight in this case.

Accordingly, the Board concludes that there is no 
relationship between the veteran's service-connected knee 
disabilities and his subsequent development of a back 
disorder.  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310.


ORDER

New and material evidence having been received, the claim for 
service connection for a mid and lower back disorder 
secondary to service-connected left and right knee 
disabilities is reopened.

Service connection for a mid and lower back disorder 
secondary to service-connected left and right knee 
disabilities is denied.


REMAND

In November 2005, the veteran filed an application to reopen 
a claim for service connection for a right knee disorder and 
a new claim for service connection for a left knee disorder.  
In a March 2003 rating decision, the RO granted service 
connection for right knee collateral ligament strain and 
bursitis, rating the disability 10 percent, effective 
November 19, 2002.  The veteran timely filed a NOD in March 
2004.  In May 2003, the RO granted service connection for 
left knee internal derangement, evaluating this disability as 
noncompensable, effective November 19, 2002.  Subsequently, 
in November 2004, the RO increased the disability rating for 
the left knee to 10 percent, effective March 8, 2004, and 
continued the right knee rating of 10 percent.  In an October 
2005 correspondence, the veteran requested increased ratings 
for his left and right knees.  The Board construes this 
correspondence as a timely NOD with respect to both claims.  
The RO has not yet issued a SOC with respect to these issues.  
Under these circumstances, the Board must remand these issues 
so that the RO can provide the veteran an SOC, and afford him 
an opportunity to perfect an appeal of these issues 
thereafter by filing a timely substantive appeal.  See 
Manlincon, 12 Vet. App. at 240-41.

In this case, the claims for higher ratings for left and 
right knee disabilities is a downstream issue of the original 
service connection claims adjudicated in the March 2003 and  
May 2003 rating decisions.  VA's General Counsel has 
concluded that, if, in response to notice of its decision on 
a claim for which VA has already given the § 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
which was done in this case, but § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. VAOPGCPREC 
8-2003 (Dec. 22, 2003).  

Accordingly, the case is REMANDED for the following action:

The RO must issue a Statement of the Case 
to the veteran and his representative 
addressing the issues of initial 
evaluations greater than 10 percent for 
chronic left knee strain and right knee 
collateral ligament strain and bursitis.  
The veteran also must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 20.302(b).

The case should then be returned to the 
Board for further appellate consideration, 
only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


